DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
1- A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2021 has been entered.
 
Amendment 
2- The Request for Continued Examination amendment filed has been entered and fully considered. Claims 1-18 remain pending in the application, where Claim 1 has been amended.


Response to Arguments
3- Applicant’s amendments and their corresponding arguments, with respect to the rejection of the pending claims under 35 USC 102 and under 103 have been fully considered and are persuasive.  Therefore, the rejection as set forth in the final office action mailed on 3/29/2021. The above rejections are therefore withdrawn.  
Veltz (PGPUB 2017/0173262).

4- For a compact prosecution, the Applicants are respectfully invited to request, at their convenience, a telephonic interview with the Examiner before their next response or prosecution step, to examine the options to expedite the resolution of the instant application, if any. 

Claim Rejections - 35 USC § 112

5- The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6- Claims 1-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim 1, the claimed “a single-photon avalanche diode detector in the case” in addition to the claimed “an entire sensor disposed within walls of the case”, does not appear to be supported by the disclosure. The figures, in particular Fig. 2, do seem to disclose only a single detector, 280, which is described, in the original Specification - ¶ 21 and 30-31 inter alia-, as a SPAD. In other words, nowhere in the disclosure, the invention presents two distinct detections systems: i.e. the SPAD and the sensor.
Claims 2-15 are similarly rejected by virtue of their dependence on claim 1.
For examination purposes, and following the phone discussion with the Applicant’s representative, the two limitations will be considered as “a single-photon avalanche diode –SPAD- detector within walls of the case, a sensing surface of the SPAD detector having a filter disposed thereon.” 
7- The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8- Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In parallel to the 112(a) rejection here above, claim 1 is unclear to the Examiner, as whether two detectors are claimed and as to where the two detectors are positioned with respect to each other and with respect to the remaining components of the claimed optical system.
Claims 2-15 are similarly rejected by virtue of their dependence on claim 1.

Claim Rejections - 35 USC § 103

9- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10- Claims 1-2, 10-11 and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Xie (PGPUB No. 2005/0027176) in view of Veltz (PGPUB 2017/0173262).

As to amended claim 1 and claim 18, Xie teaches a system for wearable spectroscopy (Figs. 1, 5, 7, 9, 11 and Abstract, ¶ 10, 24-25 for ex.) comprising: 
an enclosure (Figs. 1, ¶ 24-25; housing of monitor 10, systems 40, 70 or 80 and their corresponding laser source and spectrograph analyzer); 
a detector disposed in the enclosure, a sensing surface of the detector having a filter disposed thereon (Abstract and ¶ 24, 39 and Figs. 9, 11; spectrograph sensor including the filtering elements such as the lenses, beam splitters and window, in addition to the photosentitive sensor, is partially inside the enclosure and reads onto the claim since it is not claimed that the entire sensor is within the walls of the enclosure);
a tunable laser (¶ 43; laser 44 with modifiable wavelength) disposed in the enclosure; 
an opening on a surface of the enclosure and (claim 18) further comprising a band coupled to opposite ends of the enclosure, the band coupling the enclosure to a wrist of a user (Figs. 1 and ¶ 41 for ex; window/aperture, for ex. lens 46, through which the light from the laser source and the Raman signal to/from the skin pass); 
a beam splitter (beam splitter 60 or 50 or both) disposed in the enclosure, the beam splitter being optically coupled to the tunable laser and the opening (Figs. 1, 5); and 
electronics coupled to the tunable laser and the sensor, the electronics including a processor, memory, and a battery (necessary to operate the laser and sensor, including temporary memory or memory/database for chemical identification).  
a single-photon avalanche diode detector in the case, according to the 112 issues explained here above.
	However, in a similar field of endeavor, Veltz teaches a similar wearable spectroscopic device and method of use (Figs. 1-3 and Abstract, ¶ 21 for ex.) wherein a detector is used, in conjunction with a filter or an array of different filters ahead thereof (¶ 282-283 for ex.), and is chosen to be alternatively a SPAD (¶ 39).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the system of Xie according to the teachings and suggestions of Veltz so that the detector being a single-photon avalanche diode detector in the case, with the advantage of efficiently and precisely measuring the examined light with a high sensitive detector. 

As to claim 2, the combination of Xie and Veltz teaches the system of claim 1.
Moreover, Xie teaches wherein the enclosure is no more than 7 cm wide and no more than 3cm thick (Fig. 1A; proportionally to the hand dimensions, the width and thickness of monitor 10 appear within the claimed ranges).  

As to claim 10, the combination of Xie and Veltz teaches the system of claim 1.
Xie appears to suggest wherein the opening includes one or more of: an aperture having a circular or rectangular shape (Fig. 7; a circular shape of the window that would corresponds the circular lens 46).
The combination does not teach expressly the opening comprising a window composed of at least one of: plexiglass, mineral glass, quartz, and synthetic sapphire.  

Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the system of Xie and Veltz according to general teachings and suggestions in optical materials used in spectroscopic applications, so that the opening comprises a window composed of at least one of: plexiglass, mineral glass, quartz, and synthetic sapphire, with the advantage of adapting the measuring means to the optical spectroscopic measurements expected. 

As to claim 11, the combination of Xie and Veltz teaches the system of claim 10.
Moreover, Xie teaches wherein the surface of the enclosure on which the opening is disposed is no more than 2 cm from a skin surface of a user (¶ 41, the window of the enclosure is pressed against the skin, i.e. less than 2 cm).  


11- Claim 3 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Xie and Veltz in view of Jayaraman et al. (PGPUB No. 2014/0268050), hereinafter Jayaraman.

As to claim 3, the combination of Xie and Veltz teaches the system of claim 1.
The combination does not teach wherein the tunable laser is at least one of temperature controlled and in a transistor outline (TO) package.  

Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the system of Xie and Veltz according to the teachings and suggestions of Jayaraman so that the tunable laser is at least one of temperature controlled and in a transistor outline (TO) package, with the advantage of efficient packaging and scalability. 

12- Claim 4 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Xie and Veltz in view of Jayaraman and further in view of Royon et al. (PGPUB No. 2016/0274759), hereinafter Royon.

As to claim 4, the combination of Xie, Veltz and Jayaraman teaches the system of claim 3.
The combination does not teach expressly wherein the tunable laser has a power in a range from 120 mW to 1,000 mW, even though Jayaraman submits that optical amplifiers can be used to obtain larger powers than the exemplary 15 mW power it presents.
In addition, Royon which teaches a laser based diagnosis system (Abstract) using Raman spectrometry (¶ 8 for ex.) where the laser power can be comprised between 1 and 100 mW or 100 mW and 1W (¶ 14-16 for ex.).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the system of Xie, Veltz and Jayaraman 

13- Claims 5-9 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Xie and Veltz in view of Atabaki et al. (PGPUB No. 2019/0195688), hereinafter Atabaki and further in view of Nguyen (PGPUB No. 2008/0030728).

As to claims 5-9, the combination of Xie and Veltz teaches the system of claim 1.
The combination does not teach expressly wherein the sensor is a complementary metal oxide semiconductor (CMOS) or charge-coupled device (CCD); (Claim 6) wherein the CMOS or CCD is back illuminated; (claim 7) wherein the filter is at least one of a thin-film coating, glass, and plastic; (Claim 8) wherein the filter comprises a plurality of sub-filters, at least some of the plurality of sub-filters transmitting light at different wavelength ranges; (Claim 9) wherein the plurality of sub-filters are arranged in at least one of a one-dimensional array and a two-dimensional array.  
However, Atabaki a system for spectroscopy (Figs. 1-7, Abstract) wherein a filtered sensor comprises a complementary metal oxide semiconductor (CMOS) charge-coupled device (CCD) having a filter disposed thereon (Figs. 4B-C, ¶ 42, 58, 67); wherein the filter is at least one of a thin-film coating, glass, and plastic (¶ 89, 92); wherein the filter comprises a plurality of sub-filters, at least some of the plurality of sub-filters transmitting light at different wavelength ranges, the plurality of sub-filters being arranged in at least one of a one-dimensional array and a two-dimensional array (Subfilters in 432/462 or 442, or bands in 560, all in a 2D configuration). 
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the system of Xie and Veltz according to the teachings and suggestions of Atabaki and Nguyen so that the sensor is a complementary metal oxide semiconductor (CMOS) or charge-coupled device (CCD); wherein the CMOS or CCD is back illuminated; wherein the filter is at least one of a thin-film coating, glass, and plastic; wherein the filter comprises a plurality of sub-filters, at least some of the plurality of sub-filters transmitting light at different wavelength ranges; wherein the plurality of sub-filters are arranged in at least one of a one-dimensional array and a two-dimensional array, with the advantage of optimizing the measurements using compact and low power semiconductor sensors with appropriate spectral filtering selectivity. 

14- Claims 12-17 rejected under AIA  35 U.S.C. 103 as being unpatentable over Xie and Veltz in view of Ahn et al. (PGPUB No. 2019/0154585), hereinafter Ahn.

As to claims 12-17, the combination of Xie and Veltz teaches the system of claim 1.
The combination does not teach the system wherein the battery is a lithium-ion battery; (claim 13) wherein the electronics further include at least one of wired and wireless communications circuits communicatively coupled to the processor; (claim 14) the system further comprising a computing system, the computing system communicating with the processor using the at least one of wired and wireless communications circuits; (Claim 15) wherein the computing system is at least one of a smartphone, phablet, tablet computing system, notebook computing system, desktop computing system, and cloud-based computing system; (claim 16) wherein the electronics further include a physical button disposed on another surface of the enclosure, the physical button receiving input from a user; (claim 17) wherein the electronics further include a touch screen disposed on another surface of the enclosure, the touch screen receiving input from and providing output to a user.  
However and in a similar field of endeavor, Ahn teaches a spectroscopy apparatus for bio-signal measurements (Figs. 1-16 and Abstract) wherein the battery is a lithium-ion battery (¶ 148; the lithium type of battery appears to be obvious given the portable type of the device and the limited genus of batteries for portable devices – See MPEP 2144.08 II A- 4(a). Sections 4 (c-e) can also be considered); (claim 13) wherein the electronics further include at least one of wired and wireless communications circuits communicatively coupled to the processor and (claim 14) the system further comprising a computing system, the computing system communicating with the processor using the at least one of wired and wireless communications circuits and (Claim 15) wherein the computing system is at least one of a smartphone, phablet, tablet computing system, notebook computing system, desktop computing system, and cloud-based computing system; (claim 16) wherein the electronics further include a physical button disposed on another surface of the enclosure, the physical button receiving input from a user; (claim 17) wherein the electronics further include a touch screen disposed on another surface of the enclosure, the touch screen receiving input from and providing output to a user (¶ 136, 146).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the system of Xie and Veltz according to Ahn’s teachings and suggestions, so that the battery is a lithium-ion battery; wherein the electronics further include at least one of wired and wireless communications circuits communicatively coupled to the processor; the system further comprising a computing system,  wherein the computing system is at least one of a smartphone, phablet, tablet computing system, notebook computing system, desktop computing system, and cloud-based computing system; wherein the electronics further include a physical button disposed on another surface of the enclosure, the physical button receiving input from a user; wherein the electronics further include a touch screen disposed on another surface of the enclosure, the touch screen receiving input from and providing output to a user, with the advantage of adapting the portability of the measuring means to the optical spectroscopic measurements expected. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure (See attached cited references form for more references): 

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886